ON MOTION
ORDER
The United States moves for a stay of proceedings pending this court’s decision in FLFMC v. Wham-O, No.2011-1067, and *900Unique Prod. Solutions v. Hy-Grade Valve, Inc., Nos.2011-1254, -1284.
On September 16, 2011, the President signed into law the Leahy-Smith America Invents Act, H.R. 1249, 112th Cong. (1st Sess.2011), amending 35 U.S.C. § 292 and including the following text regarding the effective date of this provision: “The amendments made by this subsection shall apply to all cases, without exception, that are pending on, or commenced on or after, the date of the enactment of this Act.” Leahy-Smith America Invents Act, § 16(b)(4).
Accordingly,
It Is Ordered That:
(1) The motion is granted. The briefing schedule is stayed.
(2) Each party shall advise the court within 21 days of the date of this order of the effect of this legislation on the status of this case.
(3) The response shall contain any necessary motion deemed appropriate by the party, but may not exceed 15 pages.